441 F.2d 269
UNITED STATES of America, Plaintiff-Appellee,v.John Clyde DOGGETT, Defendant-Appellant.No. 30872 Summary Calendar.**Rule 18, 5 Cir.; Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part.I.
United States Court of Appeals, Fifth Circuit.
April 21, 1971.

Ronald W. Chapman (Ct.Apptd.), Chapman & Carrithers, Houston, Tex., for appellant.
Anthony J. P. Farris, U.S. Atty., Dewey F. Meadows, Malcolm R. Dimmitt, James R. Gough, Asst. U.S. Attys., Houston, Tex., for appellee.
Appeal from the United States District Court for the Southern District of Texas; Woodrow B. Seals, District Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966